Exhibit 10.1

 

 

 

 

 

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

INLAND AMERICAN REAL ESTATE TRUST, INC.

AND

XENIA HOTELS & RESORTS, INC.

DATED AS OF FEBRUARY 3, 2015

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I SERVICES

     1      Section 1.01   General      1      Section 1.02   Quality of
Services      1      Section 1.03   Duration of Services      2     
Section 1.04   Third Party Services      2      Section 1.05   Responsible
Personnel      2      Section 1.06   Changes to Services      3     
Section 1.07   Amendments to Schedule A      3   

ARTICLE II COMPENSATION; BILLING

     3      Section 2.01   Service Fees      3      Section 2.02   Expenses     
3      Section 2.03   Taxes      3      Section 2.04   Payment      3     
Section 2.05   Payment of Expenses      4      Section 2.06   Payment Delay;
Finance Charges      4      Section 2.07   No Right to Set-Off      4   

ARTICLE III COOPERATION AND CONSENTS

     4      Section 3.01   General      4      Section 3.02   Transition      4
     Section 3.03   Consents      5   

ARTICLE IV CONFIDENTIALITY

     5      Section 4.01   Recipient Confidential Information      5     
Section 4.02   Provider Confidential Information      6      Section 4.03  
Required Disclosure      7      Section 4.04   Return or Destruction of
Confidential Information      7   

ARTICLE V INTELLECTUAL PROPERTY

     7      Section 5.01   Recipient Intellectual Property      7     
Section 5.02   Provider Intellectual Property      8   

ARTICLE VI LIMITED LIABILITY AND INDEMNIFICATION

     8      Section 6.01   Consequential and Other Damages      8     
Section 6.02   Limitation of Liability      8      Section 6.03   Obligation To
Reperform; Liabilities      8      Section 6.04   Release and Recipient
Indemnity      8      Section 6.05   Provider Indemnity      9      Section 6.06
  Indemnification Procedures      9      Section 6.07   Liability for Payment
Obligations      9   



--------------------------------------------------------------------------------

  Section 6.08   Exclusion of Other Remedies      9   

ARTICLE VII INDEPENDENT CONTRACTOR

     9   

ARTICLE VIII COMPLIANCE WITH LAWS

     9   

ARTICLE IX TERM AND TERMINATION

     9      Section 9.01   Term      9      Section 9.02   Termination of this
Agreement      10      Section 9.03   Effect      11   

ARTICLE X DISPUTE RESOLUTION

     11      Section 10.01   Dispute Resolution      11      Section 10.02  
Waiver of Jury Trial.      12   

ARTICLE XI MISCELLANEOUS

     12      Section 11.01   Further Assurances      12      Section 11.02  
Amendments and Waivers      12      Section 11.03   Entire Agreement      12   
  Section 11.04   Third Party Beneficiaries      12      Section 11.05   Notices
     13      Section 11.06   Counterparts; Electronic Delivery      13     
Section 11.07   Severability      13      Section 11.08   Assignability      14
     Section 11.09   Governing Law      14      Section 11.10   Disclaimer of
Representations and Warranties      14      Section 11.11   Force Majeure     
15      Section 11.12   Construction and Interpretation      16      Section
11.13   Titles and Headings      16      Section 11.14   Schedules      16     
Section 11.15   Specific Performance      16      Section 11.16   Limited
Liability      17   

SCHEDULE A

     1   

 

2



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is entered into and
effective as of February 3, 2015 (the “Effective Date”), by and between Inland
American Real Estate Trust, Inc., a Maryland corporation (“Provider”), and Xenia
Hotels & Resorts, Inc., a Maryland corporation (“Recipient”). Provider and
Recipient may each be referred to herein as a “Party,” and are collectively
referred to as the “Parties.” Capitalized terms used but not defined herein
shall have the meanings given them in the Separation Agreement (defined below).

RECITALS

WHEREAS, Provider, through Recipient, has previously been engaged in the
business of investing in premium full service, lifestyle and urban upscale
hotels;

WHEREAS, the board of directors of Provider has determined that it is advisable
and in the best interests of Provider to establish Recipient as an independent
publicly traded company, and in furtherance thereof, to distribute to the
stockholders of Provider, on a pro rata basis, 95% of the outstanding shares of
common stock of Recipient (the “Separation”);

WHEREAS, Provider and Recipient have entered into that certain Separation and
Distribution Agreement, dated as of January 20, 2015 (the “Separation
Agreement”), to carry out, effect, and consummate the Separation; and

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed that
Provider shall provide (or cause to be provided) to Recipient and its
Subsidiaries, and Recipient and its Subsidiaries shall receive, certain services
and other assistance on a transitional basis following the Separation and in
accordance with the terms of, and subject to, the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and mutual promises,
covenants, agreements, representations and warranties contained herein, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I

SERVICES

Section 1.01 General. In accordance with the provisions hereof, Provider shall
provide (or cause to be provided) to Recipient and its Subsidiaries, and
Recipient and its Subsidiaries shall receive, the services described on Schedule
A attached hereto (each such service, a “Service” and, collectively, the
“Services”). Schedule A may be amended from time to time by written agreement of
the Parties.

Section 1.02 Quality of Services. Provider shall perform (or cause to be
performed) the Services (i) in a workmanlike and professional manner, (ii) with
the same degree of care as it exercises in performing its own functions of a
like or similar nature, and, where applicable, in a manner substantially
consistent with the quantity and scope of the Services provided by Provider



--------------------------------------------------------------------------------

to Recipient and its Subsidiaries in the ordinary course prior to the Effective
Time (except to the extent otherwise provided herein), (iii) where applicable,
utilizing persons set forth on Schedule A (each, a “Specified Person”), subject
to the limitations set forth herein, and (iv) in a timely manner in accordance
with the provisions of this Agreement and consistent with historical practice
(except to the extent otherwise provided herein), it being understood that
nothing in this Agreement will require Provider to favor Recipient and its
Subsidiaries over the other business operations of Provider and its
Subsidiaries.

Section 1.03 Duration of Services. Subject to the terms of this Agreement,
Provider will provide (or cause to be provided) the Services to Recipient and
its Subsidiaries until the Termination Date (as defined below) or earlier
termination of this Agreement in accordance with Section 9.02, or if earlier,
with respect to each Service, the earlier of (i) the expiration date for such
Service set forth on Schedule A, or (ii) the date upon which such Service is
terminated under Section 9.01(b); provided, however, that to the extent that
Provider’s ability to provide a Service is dependent on the continuation of a
related Service (and such dependence has been made known to the other Party),
then Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such related Service.

Section 1.04 Third Party Services. Each Party acknowledges and agrees that
certain Services provided on Schedule A-3 will be provided by third parties, and
that such Services shall be provided by the third parties designated by
Provider. If (a) Provider elects to engage a different third party to provide
such Services than the third party previously engaged by Provider in connection
with such Services or (b) such third party previously engaged by Provider in
connection with such Services is unable or unwilling to provide any such
Services, Provider shall promptly notify Recipient in writing, and shall use its
commercially reasonable efforts to determine the manner in which such Services
can best be provided, and, if there is any change to the Services provided as a
result, including the level or cost thereof, Provider and Recipient shall
negotiate in good faith to amend Schedule A as appropriate.

Section 1.05 Responsible Personnel.

(a) Provider shall designate a point of contact for each Service listed on
Schedule A who will be directly responsible for coordinating and managing the
delivery of such Service and have authority to act on behalf of Provider with
respect to matters relating to such Service.

(b) If a Specified Person has been designated on Schedule A with respect to a
Service, unless otherwise agreed in writing by the Parties, Provider will cause
such Specified Person to provide such Service. If such Specified Person ceases
to be employed by Provider or one of its Subsidiaries or goes on a leave of
absence (i) Provider or Recipient may terminate such Service in accordance with
Section 9.01(b), or (ii) the Parties may mutually agree to amend Schedule A to
designate a replacement for such Specified Person.

(c) Except as set forth in subsection (b), Provider will have the right, in its
reasonable discretion, to (i) designate which of its personnel will be involved
in providing Services to Recipient, and (ii) remove and replace any such
personnel, so long as there is no resulting increase in costs, or decrease in
the level of service for Recipient; provided, however, that Provider will use
its commercially reasonable efforts to limit disruption of the provision of
Services to Recipient in the transition of the Services to different personnel.

 

2



--------------------------------------------------------------------------------

(d) In the event that the provision of any Service by Provider requires the
cooperation and services of applicable personnel of Recipient, Recipient will
make available to Provider such personnel as may be necessary for Provider to
provide such Service. Recipient will have the right, in its reasonable
discretion, to (i) designate which of its personnel it will make available to
Provider in connection with the receipt of such Service, and (ii) remove and
replace any such personnel, so long as there is no resulting increase in costs
to Provider in providing such Service or adverse effect on Provider’s ability to
provide such Service; provided, however, that Recipient will use its
commercially reasonable efforts to limit disruption of the provision of services
by Provider in the transition of such personnel.

Section 1.06 Changes to Services. It is understood and agreed that Provider may
from time to time modify, change or enhance the manner, nature and quality of
any Service provided to Recipient to the extent Provider is making a similar
change in the performance of such Services for Provider and its Subsidiaries;
provided, however, that, except as set forth in Section 1.05(b), any such
modification, change or enhancement will not reasonably be expected to
materially negatively affect such Services. Provider shall furnish to Recipient
substantially the same notice (in content and timing), if any, as Provider
furnishes to its own organization with respect to such modifications, changes or
enhancements.

Section 1.07 Amendments to Schedule A. Each amendment to Schedule A, as agreed
to in writing by the Parties, shall be deemed part of this Agreement and any
changes to the Services or other amendments set forth therein shall be subject
to the terms and conditions of this Agreement.

ARTICLE II

COMPENSATION; BILLING

Section 2.01 Service Fees. In consideration for providing the Services, Provider
will charge Recipient the fees indicated for each Service listed on Schedule A
(each, a “Service Fee” and collectively, the “Service Fees”).

Section 2.02 Expenses. Except to the extent provided otherwise on Schedule A, in
addition to the Service Fee, Provider shall also be entitled to charge Recipient
for any reasonable, documented, out-of-pocket costs and expenses incurred by
Provider in providing the Services (“Expenses”).

Section 2.03 Taxes. In addition to any amounts otherwise payable by Recipient
pursuant to this Agreement, Recipient shall pay, be responsible, and promptly
reimburse Provider, for any sales, use, value added, goods and services, excise,
transfer, recording or similar taxes, including any interest, penalties or
additional amounts imposed with respect thereto, imposed with respect to, or in
connection with, the provision of Services or payment of any Service Fees
hereunder.

Section 2.04 Payment of Fees. No later than the first day of each calendar
month, Recipient shall pay to Provider the Service Fees due for the upcoming
month in accordance with Schedule A. Payments shall be made by check or wire
transfer of immediately available funds to one or more accounts specified in
writing by Provider.

 

3



--------------------------------------------------------------------------------

Section 2.05 Payment of Expenses. Within thirty (30) days after the end of each
calendar month, Provider shall send Recipient an invoice that includes in
reasonable detail the Expenses due in connection with the Services provided to
Recipient. Payments of invoices shall be made by check or wire transfer of
immediately available funds to one or more accounts specified in writing by
Provider. Payment shall be made within thirty (30) days after the date of
receipt of Provider’s invoice.

Section 2.06 Payment Delay; Finance Charges.

(a) If Recipient fails to make any material payment within thirty (30) days of
the date such payment was due to Provider, Provider shall have the right, at its
sole option, upon ten (10) days’ prior written notice (such notice, a
“Suspension Notice”), to suspend performance of any Services until payment has
been received.

(b) If Recipient fails to make any payment within sixty (60) days of the date
such payment was due to Provider, a finance charge of two percent (2%) per
month, payable from the date of the invoice to the date such payment is received
and levied upon the balance of any such payment, shall be due and payable to
Provider. In addition, Recipient shall indemnify Provider for its costs,
including reasonable attorneys’ fees and disbursements, incurred to collect any
unpaid amount.

(c) Recipient shall not be liable for the payment of any finance charges
pursuant to this Section 2.06, and Provider shall not be authorized to suspend
performance pursuant to this Section 2.06, to the extent, but only to the
extent, that Recipient is in good faith disputing Service Fees or Expenses
incurred under Sections 2.01 and 2.02.

Section 2.07 No Right to Set-Off. Recipient shall pay the full amount of all
Service Fees and Expenses and shall not set off, counterclaim or otherwise
withhold any amount owed to Provider under this Agreement on account of any
obligation owed by Provider to Recipient.

ARTICLE III

COOPERATION AND CONSENTS

Section 3.01 General. Each Party shall reasonably cooperate with and provide
assistance to the other Party in carrying out the provisions of this Agreement.
Such cooperation shall include, but not be limited to, exchanging information,
responding to inquiries, making adjustments and, subject to Section 3.03,
obtaining all consents, licenses, sublicenses or approvals necessary to permit
each Party to perform its obligations hereunder; provided, however, that neither
Party shall be required to disclose privileged information to the other Party.

Section 3.02 Transition. At the request of Recipient in contemplation of the
termination of any Services hereunder, in whole or in part, Provider shall
cooperate with Recipient, at Recipient’s expense, in transitioning such Services
to Recipient or to any third party service provider designated by Recipient.

 

4



--------------------------------------------------------------------------------

Section 3.03 Consents. Provider will take commercially reasonable efforts to
obtain, and to keep and maintain in effect, any third party licenses and
consents necessary to provide the Services (the “Consents”). The costs relating
to obtaining any such licenses or Consents obtained solely for the benefit of
Recipient shall be borne by Recipient; provided, however, that Provider shall
not incur any such costs that are not contemplated by Schedule A or consistent
with historical practice of the Parties without the prior written consent of
Recipient. If any such Consent is not obtained or maintained despite using
commercially reasonable efforts to do so, Provider shall promptly notify
Recipient in writing, and (i) Provider shall not be obligated under this
Agreement to provide Recipient access to or use of any third party software or
services requiring such Consents or to provide any Services dependent upon such
Consents until such Consents are obtained or maintained, and (ii) the Parties
will reasonably cooperate with one another to achieve a reasonable alternative
arrangement with respect thereto as necessary.

ARTICLE IV

CONFIDENTIALITY

Section 4.01 Recipient Confidential Information. From and after the Effective
Date, subject to Section 4.03, and except as contemplated by or otherwise
provided for under this Agreement or the Separation Agreement, Provider shall
not, and shall cause its Affiliates and its own and its Affiliates’ officers,
directors, employees, and other agents and representatives, including attorneys,
agents, customers, suppliers, contractors, consultants and other representatives
or third parties providing Services pursuant to this Agreement (collectively,
“Representatives”), to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person, other than to Recipient and its Affiliates
(collectively, the “Recipient Group”) and their respective Representatives, and
to Provider and its Affiliates (collectively, the “Provider Group”) and their
respective Representatives who reasonably need to know such information in
connection with the provision of Services under this Agreement and who are
informed of their obligation to hold such information confidential to the same
extent as is applicable to the Parties and in respect of whose failure to comply
with such obligations, Recipient will be responsible, or use or otherwise
exploit for its own benefit or for the benefit of any third party (other than
members of the Recipient Group), any Recipient Confidential Information (as
defined below).

For the purposes of this Agreement, “Group” shall mean the Provider Group or the
Recipient Group, as the context requires. If any disclosures are made by members
of the Recipient Group to members of the Provider Group in connection with the
provision of Services under this Agreement, then the Recipient Confidential
Information so disclosed shall be used by the Provider Group only as required to
perform the Services or, if applicable, to the extent permitted by the
Separation Agreement. Provider shall use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the Recipient Confidential
Information by any member of the Provider Group or its Representatives as it
uses for its own confidential information of a like nature, but in no event less
than a reasonable standard of care. For purposes of this Agreement, any
information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by the Recipient Group that is
furnished to, or in possession of, any member of the Provider Group, in each
case in connection with the Services provided under this Agreement and
irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by members of the Provider Group, that contain, or otherwise
reflect, such

 

5



--------------------------------------------------------------------------------

information, material or documents is hereinafter referred to as “Recipient
Confidential Information.” Recipient Confidential Information does not include,
and there shall be no obligation hereunder, with respect to information that
(i) is or becomes generally available to the public, other than as a result of a
disclosure by a member of the Provider Group or its Representatives not
otherwise permissible hereunder, (ii) Provider can demonstrate was or became
available to the Provider Group from a source other than the Recipient Group or
its Representatives, or (iii) is developed independently by the Provider Group
without reference to the Recipient Confidential Information; provided, however,
that, in the case of clause (ii), the source of such information was not known
by Provider to be bound by a confidentiality or non-disclosure agreement with,
or other contractual, legal or fiduciary obligation of confidentiality to, any
member of the Recipient Group with respect to such information.

Section 4.02 Provider Confidential Information. From and after the Effective
Date, subject to Section 4.03, and except as contemplated by or otherwise
provided for under this Agreement or the Separation Agreement, Recipient shall
not, and shall cause the members of the Recipient Group and their respective
Representatives to not, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than members of the Provider Group and its
Representatives, or members of the Recipient Group and its Representatives, who
reasonably need to know such information in connection with the receipt of
Services under this Agreement and who are informed of their obligation to hold
such information confidential to the same extent as is applicable to the Parties
and in respect of whose failure to comply with such obligations, Provider will
be responsible, or use or otherwise exploit for its own benefit or for the
benefit of any third party (other than members of the Provider Group), any
Provider Confidential Information (as defined below). If any disclosures are
made by members of the Provider Group to members of the Recipient Group in
connection with the provision of Services under this Agreement, then the
Provider Confidential Information (as defined below) so disclosed shall be used
by the Recipient Group only as required to receive the Services or, if
applicable, to the extent permitted by the Separation Agreement. Recipient shall
use the same degree of care to prevent and restrain the unauthorized use or
disclosure of the Provider Confidential Information by any member of the
Recipient Group or its Representatives as it uses for its own confidential
information of a like nature, but in no event less than a reasonable standard of
care.

For purposes of this Agreement, any information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by the Provider Group that is furnished to, or in possession of, any member of
the Recipient Group, in each case in connection with the Services provided under
this Agreement and irrespective of the form of communication, and all notes,
analyses, compilations, forecasts, data, translations, studies, memoranda or
other documents prepared by members of the Recipient Group, that contain, or
otherwise reflect, such information, material or documents, is hereinafter
referred to as “Provider Confidential Information,” and, together with the
Recipient Confidential Information, “Confidential Information.” Provider
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by any member of
the Recipient Group or its Representatives not otherwise permissible hereunder,
(ii) Recipient can demonstrate was or became available to the Recipient Group
from a source other than the Provider Group or its Representatives, or (iii) is
developed independently by the Recipient Group without reference to the Provider
Confidential Information; provided, however, that, in the case of clause (ii),
the

 

6



--------------------------------------------------------------------------------

source of such information was not known by Recipient to be bound by a
confidentiality or non-disclosure agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any member of the Provider Group
with respect to such information.

Section 4.03 Required Disclosure. Notwithstanding anything to the contrary in
Sections 4.01 and 4.02, in the event that any demand or request for disclosure
of Confidential Information is made by judicial or administrative process or by
other requirements of Law, the Party requested to disclose Confidential
Information concerning a member of the other Group shall (to the extent not
prohibited by judicial or administrative process or by other requirements of
Law) promptly notify such member of the other Group of the existence of such
request or demand and, to the extent commercially practicable, shall provide
such member of the other Group thirty (30) days (or such lesser period as is
commercially practicable) to seek an appropriate protective order or other
remedy, which the Parties will, at the expense of the requesting Party,
cooperate in obtaining. In the event that such appropriate protective order or
other remedy is not obtained, the Party that is required to disclose
Confidential Information about a member of the Group shall furnish, or cause to
be furnished, only that portion of the Confidential Information that is legally
required to be disclosed and shall use commercially reasonable efforts to ensure
that confidential treatment is accorded such information.

Section 4.04 Return or Destruction of Confidential Information. Upon the written
request of a Party or a member of its Group, except as contemplated by or
otherwise provided for under the Separation Agreement, the other Party shall
take, and shall cause the applicable members of its Group to take, reasonable
steps to promptly (a) deliver to the requesting Person all original copies of
Confidential Information (whether written or electronic) concerning the
requesting Person or any member of its Group that is in the possession of the
other Party or any member of its Group and (b) if specifically requested by the
requesting Person, destroy any copies of such Confidential Information
(including any extracts therefrom), unless such delivery or destruction would
violate any Law; provided, however, that if Recipient requests that Provider
return or destroy Confidential Information concerning Recipient or any member of
the Recipient Group, then Provider shall not be required to continue providing
any Services to the extent Provider’s ability to provide such Services is
negatively impacted by its failure to no longer have possession of such
Confidential Information. Upon the written request of the requesting Person, the
other Party shall, or shall cause another member of its Group to cause, its duly
authorized officers to certify in writing to the requesting party that the
requirements of the preceding sentence have been satisfied in full.

ARTICLE V

INTELLECTUAL PROPERTY

Section 5.01 Recipient Intellectual Property. Except as otherwise agreed by the
Parties, all data, software, or other property or assets owned or created by
Recipient, including, without limitation, derivative works thereof, and new data
or software created by Recipient at Recipient’s expense, in connection with its
receipt of Services and all intellectual property rights therein (the “Recipient
Property”), shall remain the sole and exclusive property and responsibility of
Recipient. Provider shall not acquire any rights in any Recipient Property
pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.02 Provider Intellectual Property. Except as otherwise agreed by the
Parties, all data, software or other property or assets owned or created by
Provider, including, without limitation, derivative works thereof, and new data
or software created by Provider at Provider’s expense, in connection with the
provision of Services and all intellectual property rights therein (the
“Provider Property”), shall be the sole and exclusive property and
responsibility of Provider. Recipient shall not acquire any rights in any
Provider Property pursuant to this Agreement.

ARTICLE VI

LIMITED LIABILITY AND INDEMNIFICATION

Section 6.01 Consequential and Other Damages. Notwithstanding anything to the
contrary contained in the Separation Agreement or this Agreement, no member of
either Group or their Representatives shall be liable to any member of the other
Group or its Representatives, whether in contract, tort (including negligence
and strict liability) or otherwise, at law or equity, for any special, indirect,
incidental, punitive or consequential damages whatsoever (including lost profits
or damages calculated on multiples of earnings approaches), which in any way
arise out of, relate to or are a consequence of, the performance or
nonperformance of any Services under this Agreement, including with respect to
business interruptions or claims of customers.

Section 6.02 Limitation of Liability. Subject to any obligations to reperform
any Services as set forth in Section 6.03, the maximum amount of the Losses of
each member of the Provider Group and its Representatives, collectively, under
this Agreement for any act or failure to act in connection herewith (including
the performance or breach of this Agreement), or from the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement, whether in contract, tort (including negligence and strict liability)
or otherwise, shall not exceed the total aggregate Service Fees (excluding any
Expenses or other third-party costs) actually paid to Provider by Recipient
pursuant to this Agreement.

Section 6.03 Obligation To Reperform; Liabilities. In the event of any breach of
this Agreement by any member of the Provider Group (or any third parties
providing Services under this Agreement) with respect to the provision of any
Services (with respect to which the Provider can reasonably be expected to
reperform in a commercially reasonable manner), the Provider shall (a) promptly
correct or cause to be corrected in all material respects such error, defect or
breach or reperform in all material respects such Services at the request of
Recipient and at the sole cost and expense of the Provider and (b) subject to
the limitations set forth in Sections 6.01 and 6.02, reimburse Recipient for
Liabilities attributable to such breach by such member of the Provider Group (or
any third parties providing Services under this Agreement). The remedy set forth
in this Section 6.03 shall be the sole and exclusive remedy of Recipient for any
such breach of this Agreement. Any request for reperformance in accordance with
this Section 6.03 by Recipient must be in writing and specify in reasonable
detail the particular breach, and such request must be made no more than one
(1) month from the date such breach occurred.

Section 6.04 Release and Recipient Indemnity. Subject to Section 6.01,
Recipient, on behalf of itself and its Affiliates, Representatives or other
Persons using such Services, hereby releases each member of the Provider Group
and its Representatives (each, a “Provider Indemnified Party”), and Recipient
hereby agrees to indemnify, defend and hold harmless each such Provider
Indemnified Party from and against any and all Losses arising from, relating to
or

 

8



--------------------------------------------------------------------------------

in connection with the use of any Services by Recipient or any of its
Affiliates, Representatives or other Persons using such Services, except to the
extent such Losses arise out of, relate to or are a consequence of Provider’s
recklessness or willful misconduct.

Section 6.05 Provider Indemnity. Subject to Section 6.01, Provider hereby agrees
to indemnify, defend and hold harmless each member of the Recipient Group and
its Representatives (each a “Recipient Indemnified Party”), from and against any
and all Losses arising from, relating to or in connection with the sale,
delivery, provision or use of any Services provided under or contemplated by
this Agreement to the extent that such Losses arise out of, relate to or are a
consequence of Provider’s recklessness or willful misconduct.

Section 6.06 Indemnification Procedures. The provisions of Section 9.4 of the
Separation Agreement shall govern claims for indemnification under this
Agreement.

Section 6.07 Liability for Payment Obligations. Nothing in this Article VI shall
be deemed to eliminate or limit, in any respect, Recipient’s express obligation
to pay the Service Fees, Expenses and other amounts in accordance with this
Agreement.

Section 6.08 Exclusion of Other Remedies. Except for the provisions of
Section 2.06(b), Sections 6.03, 6.04, 6.05 and 6.06 of this Agreement shall be
the sole and exclusive remedies of the Provider Indemnified Parties and the
Recipient Indemnified Parties, as applicable, for any Losses arising pursuant to
this Agreement.

ARTICLE VII

INDEPENDENT CONTRACTOR

In performing the Services hereunder, each Group shall operate as, and have the
status of, an independent contractor. No Party’s employees shall be considered
employees or agents of the other Party, nor shall the employees of either Party
be eligible or entitled to any benefits, perquisites, or privileges given or
extended to any of the other Party’s employees. Nothing contained in this
Agreement shall be deemed or construed to create a joint venture or partnership
between the Parties. No Party shall have any power or authority to bind or
commit any other Party.

ARTICLE VIII

COMPLIANCE WITH LAWS

In the performance of its duties and obligations under this Agreement, each
Party shall comply with all applicable laws. The Parties shall cooperate fully
in obtaining and maintaining in effect all permits and licenses that may be
required for the performance of the Services.

ARTICLE IX

TERM AND TERMINATION

Section 9.01 Term.

 

9



--------------------------------------------------------------------------------

(a) The term of this Agreement shall commence on the Effective Date and end on
March 31, 2016 (the “Termination Date”), or such earlier date, if any, upon
which this Agreement is terminated in accordance with Section 9.02.

(b) Except as may be otherwise set forth on Schedule A, and subject to the last
proviso of Section 1.03, Recipient may terminate any Service prior to the
scheduled expiration date by giving Provider not less than thirty (30) days’
prior written notice, or such less time as may be agreed upon by the Parties.
Recipient or Provider may terminate any Service for which a Specified Person is
listed on Schedule A at any time after such Specified Person ceases to be
employed by Provider or one its Subsidiaries or goes on a leave of absence;
provided, however, that if during the term that the applicable Service is being
provided pursuant to this Agreement, Provider receives advance notice that a
Specified Person will cease to be employed by Provider or one of its
Subsidiaries or will be going on a leave of absence, Provider will promptly
provide such notice thereof to Recipient. Except as set forth in the immediately
preceding sentence, Services can only be terminated at month-end. To the extent
there are any break-up costs (including commitments made to, or in respect of,
personnel or third parties due to the requirement to provide the Services,
prepaid expenses related to the Services or costs related to terminating such
commitments) reasonably incurred by Provider as a result of any early
termination of a Service by Recipient, Provider shall use its reasonable best
efforts to mitigate such costs, and Recipient shall bear such costs and
reimburse Provider in full for the same.

Section 9.02 Termination of this Agreement. This Agreement may be terminated:

(a) by the written agreement of the Parties;

(b) by Provider in the event that it delivers a Suspension Notice to Recipient
and suspends delivery of a Service in accordance with Section 2.06(a), and such
Suspension Notice is not satisfied within thirty (30) days of the date of
delivery of such Suspension Notice;

(c) by either Party upon a material breach (other than non-payment of Service
Fees or Expenses) by the other Party that is not cured (or reperformed in
accordance with Section 6.03) within thirty (30) days after delivery of written
notice of such breach from the non-breaching Party;

(d) by either Party in the event that the other Party shall (i) file a petition
in bankruptcy, (ii) become or be declared insolvent, or become the subject of
any proceedings (not dismissed within sixty (60) calendar days) related to its
liquidation, insolvency or the appointment of a receiver, (iii) make an
assignment on behalf of all or substantially all of its creditors, (iv) take any
corporate action for its winding up or dissolution;

(e) by either Party, upon a Change in Control (as defined below) of the other
Party. For the purposes of this Agreement, “Change in Control” shall mean, with
respect to a Party, the occurrence after the Effective Time of any of the
following: (i) the sale, conveyance or disposition, in one or a series of
related transactions, of all or substantially all of the assets of such Party
and its Group (taken as a whole) to a third party that is not a member of such
Party’s Group prior to such transaction or the first of such related
transactions; (ii) the consolidation,

 

10



--------------------------------------------------------------------------------

merger or other business combination of a Party with or into any other Person,
immediately following which the then-current shareholders of the Party, as such,
fail to own, in the aggregate, at least majority voting power of the surviving
Party in such consolidation, merger or business combination, or of its ultimate
publicly traded parent; (iii) a transaction or series of transactions in which
any Person or “group” (as the term “group” is used in Sections 13(d) and 14(d)
of the United States Securities Exchange Act of 1934, as amended, together with
the rules and regulations promulgated thereunder) acquires majority voting power
of such Party (other than a reincorporation or similar corporate transaction in
which each of such Party’s shareholders owns, immediately thereafter, interests
in the new parent company in substantially the same percentage as such
shareholder owned in such Party immediately prior to such transaction); or
(iv) a majority of the board of directors of such Party ceases to consist of
individuals who have become directors as a result of being nominated or elected
by a majority of such Party’s directors; or

(f) by either Party if all of the Services have been terminated early in
accordance with Section 9.01(b).

Section 9.03 Effect. In the event of termination of this Agreement in its
entirety pursuant to this Article IX, or upon the Termination Date, this
Agreement shall cease to have further force or effect, and neither Party shall
have any liability to the other Party with respect to this Agreement; provided
that:

(a) termination or expiration of this Agreement for any reason shall not release
a Party from any liability or obligation, including the requirement to pay
Service Fees or Expenses, that already has accrued as of the effective date of
such termination or expiration, and shall not constitute a waiver or release of,
or otherwise be deemed to adversely affect, any rights, remedies or claims which
a Party may have hereunder at law, equity or otherwise or which may arise out of
or in connection with such termination or expiration;

(b) as promptly as practicable, following termination of this Agreement in its
entirety or with respect to any Service to the extent applicable, and the
payment by Recipient of all amounts owing hereunder, Provider shall return all
reasonably available material, inventory and other property of Recipient held by
Provider, and shall deliver copies of all of Recipient’s records maintained by
Provider with regard to the Services in Provider’s standard format and media.
Provider shall deliver such property and records to such location or locations,
as reasonably requested by Recipient. Arrangements for shipping, including the
cost of freight and insurance, and the reasonable cost of packing incurred by
Provider shall be borne by Recipient; and

(c) Articles IV, V, VI, VII, X and XI, and this Section 9.03, shall survive any
termination or expiration of this Agreement and remain in full force and effect.

ARTICLE X

DISPUTE RESOLUTION

Section 10.01 Dispute Resolution. The provisions of Sections 10.1 – 10.3 of the
Separation Agreement shall apply, mutatis mutandis, to all disputes,
controversies or claims (whether arising in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Agreement or the transactions contemplated hereby.

 

11



--------------------------------------------------------------------------------

Section 10.02 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND ABSOLUTELY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY A
PARTY TO COMPEL THE DISPUTE RESOLUTION PROCEDURES PROVIDED IN THIS ARTICLE X AND
THE ENFORCEMENT OF ANY AWARDS OR DECISION OBTAINED FROM SUCH ARBITRATION
PROCEEDING, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO
EFFECT SUCH WAIVER.

ARTICLE XI

MISCELLANEOUS

Section 11.01 Further Assurances. From time to time, each Party agrees to
execute and deliver such additional documents, and will provide such additional
information and assistance as either Party may reasonably require to carry out
the terms of this Agreement.

Section 11.02 Amendments and Waivers.

(a) No provision of this Agreement, including Schedule A, may be amended except
by an agreement in writing signed by both Parties.

(b) Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party or the Parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to any Party, it is executed by a writing
signed by an authorized representative of such Party. Waiver by any Party of any
default by the other Party of any provision of this Agreement shall not be
construed to be a waiver by the waiving Party of any subsequent or other
default, nor shall it in any way affect the validity of this Agreement or
prejudice the rights of the other Party, thereafter, to enforce each and every
such provision. No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof, or
the exercise of any other right, power or privilege. The rights and remedies
hereunder are cumulative and not exclusive of any rights or remedies that either
Party would otherwise have.

Section 11.03 Entire Agreement. This Agreement and Schedule A hereto, as well as
any other agreements and documents referred to herein (including the Separation
Agreement and the agreements contemplated thereby, to the extent applicable),
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and supersede all previous agreements, negotiations, discussions,
understandings, writings, commitments and conversations between the Parties with
respect to such subject matter. No agreements or understandings exist between
the Parties with respect to the subject matter hereof other than those set forth
or referred to herein.

Section 11.04 Third Party Beneficiaries. Except for the indemnification
provisions in Article VI, this Agreement is for the sole benefit of the Parties
and their successors and assigns, and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 11.05 Notices. All notices, demands and other communications required to
be given to a Party hereunder shall be in writing and shall be personally
delivered, sent by a nationally recognized overnight courier, or mailed by
registered or certified mail (postage prepaid, return receipt requested) to such
Party at the relevant street address set forth below (or at such other street
address as such Party may designate from time to time by written notice in
accordance with this provision):

If to Provider, to:

Inland American Real Estate Trust, Inc.

2809 Butterfield Road

Oak Brook, Illinois 60523

Attention: President and Chief Executive Officer

If to Recipient, to:

Xenia Hotels & Resorts, Inc.

200 S. Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: President and Chief Executive Officer

Notice by courier or certified or registered mail shall be effective on the date
it is officially recorded as delivered to the intended recipient by return
receipt or similar acknowledgment. All notices and communications delivered in
person shall be deemed to have been delivered to and received by the addressee,
and shall be effective, on the date of personal delivery.

Section 11.06 Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which, when so executed and delivered or
transmitted by facsimile, e-mail or other electronic means, shall be deemed to
be an original, and all of which taken together shall constitute but one and the
same instrument. Execution and delivery of this Agreement or any other documents
pursuant to this Agreement by facsimile or other electronic means shall be
deemed to be, and shall have the same legal effect as, execution by an original
signature and delivery in person.

Section 11.07 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto or thereto is determined by a nonappealable
decision by a court, administrative agency or arbitrator to be invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the court, administrative agency or
arbitrator shall interpret this Agreement so as to affect the original intent of
the Parties as closely as possible in an acceptable manner to the

 

13



--------------------------------------------------------------------------------

end that the transactions contemplated hereby are fulfilled to the fullest
extent possible. If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

Section 11.08 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties, and their respective successors and permitted
assigns; provided, however, that, except as provided in Section 1.04 and other
provisions herein allowing Provider to delegate its obligations hereunder to
third parties, no Party may assign, delegate or transfer (by operation of law or
otherwise) its respective rights, or delegate its respective obligations, under
this Agreement without the express prior written consent of the other Party.
Notwithstanding the foregoing, either Party may assign its rights and
obligations under this Agreement to (i) any member of such Party’s Group;
provided, however, that each Party shall at all times remain liable for the
performance of its obligations under this Agreement by any such Group member, or
(ii), subject to Provider’s right to terminate this Agreement pursuant to
Section 9.01(e) hereof, any successor by merger, consolidation, reorganization,
recapitalization, acquisition or person acquiring all or substantially all of
the assets of such Party pursuant to a Change of Control, provided, however,
that such successor shall assume all obligations of such under this Agreement.
Any attempted assignment or delegation in violation of this Section 11.08 shall
be null and void.

Section 11.09 Governing Law. This Agreement, and the legal relations between the
Parties hereto, shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflict of laws rules thereof,
to the extent such rules would require the application of the law of another
jurisdiction.

Section 11.10 Disclaimer of Representations and Warranties.

(a) It is understood and agreed that the employees of Provider and the other
members of the Provider Group performing the Services are not professional
providers to third parties of the types of services included in the Services and
that some or all of the Provider Group employees performing Services may have
other responsibilities and may not be dedicated full-time to performing Services
hereunder. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY
MADE IN THIS AGREEMENT, PROVIDER HAS NOT MADE, AND DOES NOT HEREBY MAKE, ANY
EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR
OTHERWISE, OF ANY NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT, QUALITY, QUANTITY, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE. ALL OTHER REPRESENTATIONS, WARRANTIES, AND COVENANTS,
EXPRESS OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY NATURE, INCLUDING
WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY, QUANTITY,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE ARE HEREBY DISCLAIMED.

(b) Without limiting the generality of any other provision hereof, it is not the
intent of any member of the Provider Group (or their Affiliates) to render
professional advice or opinions, whether with regard to tax, legal, treasury,
finance, intellectual property, employment or other matters; Recipient shall not
rely on any Service provided by (or caused to be provided

 

14



--------------------------------------------------------------------------------

by) Provider for such professional advice or opinions; and notwithstanding
Recipient’s receipt of any proposal, recommendation or suggestion in any way
relating to tax, legal, treasury, finance, intellectual property, employment or
any other subject matter, Recipient shall seek all third-party professional
advice and opinions as it may desire or need; and, with respect to any software
or documentation provided in connection with the Services, Recipient shall use
such software and documentation internally and for their intended purpose only,
shall not distribute, publish, transfer, sublicense or in any manner make such
software or documentation available to other organizations or persons, and shall
not act as a service bureau or consultant in connection with such software.

(c) A material inducement to the provision of Services is the limitation of
liability, damages and recourse set forth herein and the release and indemnity
provided by Recipient.

Section 11.11 Force Majeure.

(a) Neither Party (nor any Person acting on its behalf) shall have any liability
or responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as, and to the extent to which, the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided that (i) such Party
(or such Person) shall have exercised commercially reasonable efforts to
minimize the effect of Force Majeure on its obligations, and (ii) the nature,
quality and standard of care that Provider shall provide in delivering a Service
after a Force Majeure shall again comply with Section 1.02. In the event of an
occurrence of a Force Majeure, the Party whose performance is affected thereby
shall give notice of suspension as soon as reasonably practicable to the other
stating the date and extent of such suspension and the cause thereof, and such
Party shall resume the performance of such obligations as soon as reasonably
practicable after the removal of such cause.

(b) During the period of a Force Majeure impacting Provider, Recipient shall be
entitled to seek an alternative service provider with respect to such
Service(s) (and shall be relieved of the obligation to pay Service Fees for such
Service(s) throughout the duration of such Force Majeure) and shall be entitled
to permanently terminate such Service(s) if a Force Majeure shall continue to
exist for more than sixty (60) consecutive days, it being understood that
Recipient shall provide advance notice of such termination to Provider.

(c) For purposes of this Agreement “Force Majeure” means with respect to a
Party, an event beyond the control of such Party (or any Person acting on its
behalf), which by its nature could not have been reasonably foreseen by such
Party (or such Person), or, if it could have been reasonably foreseen, was
unavoidable, and includes acts of God, storms, floods, riots, fires, sabotage,
civil commotion or civil unrest, interference by civil or military authorities,
acts of war (declared or undeclared) or armed hostilities or other national or
international calamity or one or more acts of terrorism or failure of energy
sources or distribution facilities. Notwithstanding the foregoing, the receipt
by a Party of an unsolicited takeover offer or other acquisition proposal, even
if unforeseen or unavoidable, and such Party’s response thereto shall not be
deemed an event of Force Majeure.

 

15



--------------------------------------------------------------------------------

Section 11.12 Construction and Interpretation.

(a) This Agreement shall be construed as if jointly drafted by the Parties and
no rule of construction strict interpretation shall be applied against either
Party. The Parties represent that this Agreement is entered into with full
consideration of any and all rights which the Parties may have. The Parties have
relied upon their own knowledge and judgment. The Parties have conducted such
investigations they thought appropriate, and have consulted with such advisors
as they deemed appropriate regarding this Agreement and their rights and
asserted rights in connection therewith. The Parties are not relying upon any
representations or statements made by the other Party, or such other Party’s
employees, agents, representatives or attorneys, regarding this Agreement,
except to the extent such representations are expressly set forth or
incorporated in this Agreement. The Parties are not relying upon a legal duty,
if one exists, on the part of the other Party (or such other Party’s employees,
agents, representatives or attorneys) to disclose any information in connection
with the execution of this Agreement or their preparation, it being expressly
understood that neither Party shall ever assert any failure to disclose
information on the part of the other Party as a ground for challenging this
Agreement.

(b) If there is any conflict between the provisions of this Agreement and the
Separation Agreement, the provisions of this Agreement shall control (but only
with respect to the subject matter hereof) unless explicitly stated otherwise
herein. If there is any conflict between the provisions of the main body of this
Agreement and any Schedule to this Agreement, the provisions of the main body of
this Agreement shall control unless explicitly stated otherwise herein.

(c) References in this Agreement to any gender include references to all
genders, and references to the singular include references to the plural and
vice versa. Unless the context otherwise requires, the words “include,”
“includes” and “including” when used in this Agreement shall be deemed to be
followed by the phrase “without limitation.” Unless the context otherwise
requires, references in this Agreement to Articles, Sections and Exhibits shall
be deemed references to Articles and Sections of, and Exhibits to, this
Agreement. Unless the context otherwise requires, the words “hereof,” “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement.

Section 11.13 Titles and Headings. Titles and headings to Sections and Articles
are inserted for the convenience of reference only and are not intended to be a
part of or to affect the meaning or interpretation of this Agreement

Section 11.14 Schedules. The Schedules attached hereto are incorporated herein
by reference and shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.

Section 11.15 Specific Performance. Subject to the provisions of Article X, from
and after the Distribution, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Parties agree that the Party to this Agreement who is or is to be thereby
aggrieved shall have the right to seek specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and

 

16



--------------------------------------------------------------------------------

all other rights and remedies at Law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Distribution, the remedies at Law for any breach or threatened breach of this
Agreement, including monetary damages, may be inadequate compensation for any
loss, that any defense in any action for specific performance that a remedy at
Law would be adequate is hereby waived, and that any requirements for the
securing or posting of any bond with such remedy are hereby waived.

Section 11.16 Limited Liability. Notwithstanding any other provision of this
Agreement, no Specified Person, person designated as the coordinator of Services
pursuant to Section 1.05(a) or other individual who is a shareholder, director,
employee, officer, agent or representative of Provider or Recipient, in such
individual’s capacity as such, shall have any liability in respect of or
relating to the covenants or obligations of Provider or Recipient, as
applicable, under this Agreement or in respect of any certificate delivered with
respect hereto or thereto and, to the fullest extent legally permissible, each
of Provider or Recipient, for itself and its respective Subsidiaries and its and
their respective shareholders, directors, employees and officers, waives and
agrees not to seek to assert or enforce any such liability that any such Person
otherwise might have pursuant to applicable law.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first
written above.

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

By:

/s/ Thomas P. McGuinness

Name: Thomas P. McGuinness Title: President

XENIA HOTELS & RESORTS, INC.

By:

/s/ Marcel Verbaas

Name: Marcel Verbaas Title: President and Chief Executive Officer